Citation Nr: 0719127	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar disorder as 
a result of exposure to herbicides.

2.  Entitlement to service connection for headaches as a 
result of exposure to herbicides.

3.  Entitlement to service connection for myalgia as a result 
of exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to 
herbicides.

5.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO.


REMAND

The Board notes that, after this appeal was certified to the 
Board in March 2006, a letter addressed to the Board was 
received from the veteran's wife in June 2006.  She stated 
that, since the veteran last visited a VA representative (a 
VA doctor), he had had constant peripheral pain; sinus and 
bronchitis problems; chronic productive cough that sometimes 
results in vomiting and gagging; pain in the neck, back and 
extremities that is debilitating; sleep problems; and 
recurring episodes of extreme anger and rage.  He had seen 
several doctors, and also had been arrested.  She enclosed a 
list of five private medical care providers that the veteran 
had consulted for various disorders during 2005 and 2006, and 
stated that the veteran would sign releases to obtain the 
treatment records from the listed sources.  

The Board finds that the private medical care providers 
listed by the veteran's wife may have relevance to his 
currently pending claims on appeal.  VA is obligated to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from state or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  See 38 C.F.R. § 3.159 (c)(1).  
Therefore, a remand is needed in order to afford the veteran 
the opportunity to provide releases for obtaining treatment 
records from additional private medical care providers.      

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2007)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.

The veteran should be specifically 
requested to sign releases to obtain 
treatment records from the following 
providers: (1) Dr. Gebhart at St. John's 
Clinic in Willard, Missouri, from January 
1, 2005 to the present time; (2) St. 
John's Clinic in Springfield, Missouri, 
from January 1, 2005 to the present time; 
(3) St. Johns Emergency Room in 
Springfield, Missouri, from January 1, 
2005 to the present time; (4) Dr. Robert 
Sieve of Willard, Missouri, from January 
1, 2005 to the present time; (5) Dr. 
Jenifer H. Zha of Springfield, Missouri, 
from January 1, 2005 to the present time; 
and (6) any other private medical care 
providers who have relevant private 
treatment records that he wants VA to 
help him obtain. 

If the veteran provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should reconsider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 

